DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 and 23-25 are presented for examination based on the AFCP amendment filed April 29, 2021.
Claims 1, 12, 14, and 23 are amended, and claims 1, 12, and 14 are independent.

Response to Arguments
Applicant's arguments filed April 29, 2021, have been fully considered, and the examiner’s determinations are the following:
Rejections under 35 USC 103 for claims 1-20 and 23-25 is withdrawn in view of their amendment and persuasive arguments presented by the applicant.
Claims 1-20 and 23-25 are allowed.


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-8 and 11-13 are considered allowable over the art of record. Chapman et al. (U.S. Publication No. 2009/0152005; hereinafter "Chapman") teaches that real-time outputs and predicted outputs (i.e., simulated performance that is occurring during drilling that is extending the simulation) may be generated from the model (Chapman [0087]). These values may be monitored to adjust 
(claim 1) “extends the simulation during the drilling operation, based on the actual measurement value matching the predicted measurement value, to generate the simulated state of the drillstring during the drilling operation, the simulated state of the drillstring being monitored in the extended simulation, and simulation; determining a neutral point of the drillstring based at least partially upon the simulated state of the drillstring, wherein the drillstring experiences compression forces below the neutral point and tensile forces above the neutral point; determining that a distance between the neutral point and the tool coupled to the drillstring is less than a predetermined distance; detects, during the drilling operation, the condition of the drilling operation based on the distance being less than the predetermined distance” in combination with the remaining elements and features of the claimed invention. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/STEVEN W CRABB/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129